Title: To James Madison from Benjamin Joy, 28 November 1816
From: Joy, Benjamin
To: Madison, James


        
          Sir
          Boston 28th Novr 1816.
        
        In accordance with the wish you expressed to me when at Washington, for information respecting Capt Kendricks purchase of Lands from the Indians on the North West coast of this continent, I have been making search among the late Mr Barrells papers for proof of that purchase; and altho’ the Deeds are not found, there is ample proof of their having been duly made & recorded in Massa. Some circumstances relative thereto I have this day transmitted to the Honble Secretary of State; presuming that the line in wch you would wish them to go. With the highest sentiments of respect, I would subscribe myself your Obdt Servt
        
          B: Joy.
        
      